Exhibit 99.01 McLagan comparable companies 300 North Capital, LLC Aberdeen Asset Management, Inc. Acadian Asset Management, LLC Adams Express Company, The Adams Street Partners, LLC Aegon USARealty Advisors, Inc. AIG Investments Alcatel-Lucent Investment Management Corporation Fred Alger Management, Inc. AllianceBernstein L.P. Allianz of America, Inc. Allianz Global Investors Allstate Investments, LLC American Century Investments Ameriprise Financial, Inc. Analytic Investments, LLC Artio Global Management LLC Ashfield Capital Partners, LLC Aurora Investment Management L.L.C. Aviva Investors AXA Equitable AXA Investment Managers AXA Rosenberg Investment Management Ltd. Babson Capital Management LLC Banco Santander Bank of America Bank of Ireland Corporate Banking Bank of New York Mellon (The) Bank of Nova Scotia (The) Barclays Capital Group Barclays Global Investors, N.A. Baring Asset Management, Inc. BB&T Asset Management, Inc. BlackRock Financial Management, Inc. BMO Financial Group BNP Paribas Asset Management Inc. BNY Mellon Asset Management Boston Company Asset Management, LLC, The Brandes Investment Partners, L.P. Brandywine Global Investment Management, LLC Bridgeway Capital Management, Inc. Bridgewater Associates, Inc. Brown Advisory Holdings Incorporated Brown Brothers Harriman & Co. CAI Cheuvreux Calyon Capital Group Companies, Inc., The CIBC World Markets Citadel Investment Group, LLC Calamos Investments Capital One Financial Capital Growth Management Christian Brothers Investment Services, Inc. Cigna Investment Management, LLC Citigroup Commerzbank Copper Rock Capital Partners, LLC Credit Suisse CUNA Mutual Group D.A. Davidson & Co. Declaration Management & Research LLC Delaware Investments Deutsche Bank Deutsche Asset Management Diamond Hill Capital Management, Inc. Dimensional Fund Advisors Inc. Dresdner Kleinwort Dreyfus Corporation Driehaus Capital Management LLC DuPont Capital Management Dwight Asset Management, LLC Eaton Vance Management Edward Jones Empirical-Research Epoch Investment Partners, Inc. EquiLend Evergreen Investment Mgmt Co. (Wachovia) Exelon Corp. FAF Advisors, Inc. (US Bancorp) FBR Capital Markets Corp. Federated Investors, Inc. Fidelity Investments Fifth Third Asset Management First Quadrant Corporation Fischer, Francis Trees & Watts, Inc. Fortis Financial Services LLC Fortis Investment Management USA, Inc. Fox-Pitt Kelton Cochran Caronia Waller Franklin Templeton Investments Frost National Bank GE Asset Management Goldman Sachs & Co. Goldman Sachs Asset Management Great-West Life Assurance Company Harris Investment Management Inc. Hartford Investment Management Company Harvard Management Company, Inc. Heitman Henderson Global Investors (North America) Inc. Howard Hughes Medical Institute HSBC Global Asset Mgmt/Halbis Capital Mgmt HBBC Global Banking and Markets Invesco Plc ICMA Retirement Corporation ING ING Investment Management INTECH Investment Management LLC Investment Counselors of Maryland, LLC ITG Jackson National Life Jacobs Levy Equity Management, Inc. Janney Montgomery Scott Inc. Janus Capital Group Jennison Associates, LLC John Hancock Financial Services JP Investment Bank JPMorgan Asset Management Kayne Anderson Rudnick Investment Mgmt, LLC Landesbank Baden-Wurttemburg - US offices Lazard Capital Markets Legal & General Investment Mgmt (America) Legg Mason & Co., LLC Loomis, Sayles & Company, L.P. Man Group plc Matthews International Capital Management LLC MEAG New York Corporation (Munich RE) Mellon Capital Management Mercer Global Investments Merrill Lynch & Co., Inc. MetLife Investments MFS Investment Management Mitsubushi Securities Mizuho Alternative Investments Morgan Keegan & Company, Inc. Morgan Stanley Morgan Stanley Investment Management Morgan Stanley Asset Management Natixis Natixis Global Associates National Railroad Retirement Investment Trust Natixis Global Asset Management, L.P. Nationwide New York Life Investment Management LLC NFJ Investment Group L.P. Nicholas Applegate Capital Management Nikko Asset Management Americas, Inc. Nomura Asset Management U.S.A. Inc. Nomura Corporate Research & Asset Management Nomura Securities Northwestern Mutual Life Insurance Company Numeric Investors LLC Nuveen Investments NWQ Investment Management Company, LLC Old Mutual Asset Management Old Mutual Capital, Inc. Oppenheimer Capital LLC Oppenheimer Funds, Inc. Pacific Life Insurance Company PartnerReinsurance Capital Markets Corp. PIMCO Advisors, L.P. Pioneer Investment Management, USA Piper Jaffray Pitcairn Financial Group PPM America, Inc. Principal Global Investors ProFund Advisors LLC / ProShare Advisors LLC Promark Global Advisors (formerly GM Asset Mgmt) Prudential Financial Putnam Investments Pyramis Global Advisors Pzena Investment Management, LLC Qwest Asset Management Company Rabobank Nederland Raymond James & Associates RCM Capital Management LLC Reich & Tang Asset Management RidgeWorth Capital Management Inc. (SunTrust) Robert W. Baird & Co. Inc. Royal Bank of Canada Royal Bank of Scotland RS Investment Management Co. LLC Russell Investments Rydex Investments SCM Advisors LLC Sands Capital Management, LLC Santa Barbara Asset Management, LLC Schroder Investment Management N. A. Inc. Charles Schwab Investment Management, Inc. Sentinel Investments (National Life of Vermont) Skandinaviska Endskilda Banken Societe Generale Southwest Securities Sovereign Bank Standard Life Investments (USA) Limited Standish Mellon Asset Management State Street Bank & Trust Company State Street Global Advisors Stone & Youngberg SunTrust Banks Susquehanna International Group Swiss Re Asset Management Symphony Asset Management LLC T. Rowe Price Associates, Inc. TD Securities Thompson, Siegel & Walmsley, LLC Thornburg Investment Management Thrivent Financial for Lutherans TIAA-CREF Tradewinds Global Investors, LLC Trilogy Global Advisors, LLC Trust Company of the West UBS UBS Global Asset Management UMB Financial Corporation Unicredit University of California, Office of the Treasurer Urdang Capital Management/Urdang Securities Mgmt UTIMCO (University of TX Investment Mgmt Company) Vanguard Group, Inc., The Verizon Investment Management Corp. Victory Capital Management (KeyCorp) Virtus Investment Partners, Inc. Voyageur Asset Management Inc. Wachovia Corporation Waddell & Reed, Inc. Wells Capital Management Wellington Management Company, LLP Western Asset Management Company Westwood Holdings Group, Inc. William Blair & Company, L.L.C. Williams College Winslow Capital Management Inc. WisdomTree Investments, Inc.
